UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7699



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BARRY MCCORMICK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-94-39-H, CA-96-632-5-H)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry McCormick, Appellant Pro Se. Bruce Charles Johnson, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal. We note that the record re-
veals no error of constitutional magnitude with regard to Appel-

lant's counsel's decision not to argue that Appellant was entitled

to be sentenced for distribution of powdered cocaine as opposed to

crack cocaine. See Strickland v. Washington, 466 U.S. 668 (1984).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2